DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed an After Final Consideration Program Request on 07/05/2022 has been entered and made of record. This application contains 18 pending claims.  Claim(s) 13, 17-19, 22-23 and 29-30 have been amended.

Allowable Subject Matter
Claim(s) 13-19 and 21-31 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 13 and 22 have been amended to overcome rejection(s) in the previous Office Action mailed. 
Regarding claim(s) 13 and 22, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A method/system comprising: “determining, by the central monitor, temperature and voltage at the at least one position of the electronic device as the system parameters and determining, by the central monitor, an applicable limit value for the signal propagation time at the at least one position based on the presently determined system parameter values; sending an indication to a superordinate level, if an applicable limit value is exceeded by the presently detected value of the signal propagation time at the at least one position; wherein the plurality of sensors minimize power dissipation and determine the system parameters and the signal propagation time values at the at least one position” in combination with all the other limitations as claimed.
Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.

Other claim(s) 14-19, 21 and 23-31 depend from the allowable independent claim(s) are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868